Title: To James Madison from William Lee, 11 February 1811
From: Lee, William
To: Madison, James


SirNew York Feby 11: 1811
A friend of mine writes me, it has been represented at Washington, that I brought with me from France “a number of licenses, under which I have been expediting a number of Vessels.” As I have pointedly, and uniformly, refused to have anything to do with the French & English system of licenses, and as this insinuation is calculated to make impressions injurious to me, I hope Sir, you will not think it improper in me to declare to you in this formal manner, that I never owned, or made use of a French, or English license, in my life, and that all the Vessels, which have been sent to the address of my house, at Bordeaux by the merchants of this City, have been sent without licenses. With great respect & attachment I have the honor to remain the Presidents obedient Servant.
Wm Lee
